FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TEJINDER SINGH,                                  No. 13-71912

               Petitioner,                       Agency No. A096-517-813

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Tejinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny in part and dismiss in part the petition for review.

      Singh does not claim past persecution in India. Substantial evidence

supports the BIA’s finding that, even if Singh’s asylum application was not time-

barred and even if credible, Singh did not establish a well-founded fear of

persecution in India due to his marriage. See Halim v. Holder, 590 F.3d 971, 976-

77 (9th Cir. 2009) (petitioner failed to make a compelling showing of the objective

component of a well-founded fear of persecution); 8 C.F.R. § 1208.13(b)(3)(i) (in

the absence of past persecution, the burden is on the applicant to show that

relocation would be unreasonable). We lack jurisdiction to consider Singh’s

contentions related to a pattern and practice of persecution because he failed to

raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

Thus, we deny the petition as to Singh’s asylum claim.

      Because Singh did not meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye,
453 F.3d at 1190.




                                          2                                    13-71912
      Finally, substantial evidence supports the BIA’s denial of Singh’s CAT

claim because he did not establish it is more likely than not he will be tortured if he

returns to India. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    13-71912